Citation Nr: 0823338	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-29 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an effective date earlier than April 4, 2005, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 2005, by the Waco, Texas, Regional Office (RO), which 
granted service connection for PTSD, evaluated as 50 percent 
disabling, effective from April 4, 2005.  The veteran 
perfected an appeal of the effective date assigned for his 
PTSD.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
post-traumatic stress disorder (PTSD) was received at the RO 
on August 26, 1999.  

2.  A rating decision dated in March 2000 denied service 
connection for PTSD on the basis that there was no diagnosis 
of PTSD and no evidence of a stressful event shown during 
service.  The veteran was notified of this decision on March 
13, 2000.  He submitted a stressor letter within one year of 
the rating decision.

3.  A VA Form 9, received in January 2003, was considered as 
a request to reopen the veteran's claim of entitlement to 
service connection for PTSD.  

4.  In a rating decision in May 2003, the RO denied service 
connection for PTSD; after the veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the rating decision.  

5.  On April 4, 2005, the RO received the veteran's request 
to reopen his claim for service connection for PTSD.  

6.  Excerpts from Department of Defense (DOD) casualty 
database was received at the RO in September 2005, which 
confirmed stressors previously reported by the veteran in a 
statement dated in February 2001.  Clinical records tend to 
establish that the veteran had PTSD prior to the initial 
claim.

7.  Subsequently, in a rating action of October 2005, the RO 
assigned an effective date of April 4, 2005, for the grant of 
service connection for PTSD; the RO granted service 
connection for PTSD based in part on the service department 
records which confirmed the reported stressors.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
August 26, 1999, for the grant of service connection for PTSD 
have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(c) (as amended, effective October 6, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

In the case at hand, the Board has determined that the 
veteran is entitled to an effective date of August 26, 1999, 
for service connection for PTSD.  This is the earliest 
possible effective date for the award and represents a full 
grant of the benefit sought on appeal.  Consequently, no 
further action is required under the VCAA or the implementing 
regulation.  


II.  Factual background.

The veteran served on active duty from September 1967 to July 
1969, with service in Vietnam from August 1968 to July 1969.  
His DD Form 214 indicates that he was awarded the National 
Defense Service Medal, the Vietnam Campaign Medal with 60 
device, the Vietnam Service Medal, and the Vietnam Cross of 
Gallantry and Civil Actions award.  

The veteran's initial claim for service connection for PTSD 
(VA Form 21-4138) was received at the RO on August 26, 1999.  

By a rating action in March 2000, the RO denied service 
connection for PTSD on the basis that there was no diagnosis 
of PTSD and no evidence of a stressful event shown during 
service.  The veteran was notified of this decision on March 
13, 2000.  A notice of disagreement was received on March 8, 
2001, wherein the veteran indicated that he had been seeing a 
doctor at the Vet Center for symptoms of PTSD for the past 11 
years.  

Received in March 2001 was a statement from the veteran, 
wherein he reported his experiences in Vietnam.  The veteran 
indicated that, while in Vietnam, he was assigned to the 1st 
Battalion, 11th Artillery, 9th Infantry Division; he was a 
forward observer to the Infantry Company, Liaison Officer to 
the Infantry Battalion, and the Liaison Officer to Air 
Cavalry.  The veteran indicated that C. Gaylord was an Aerial 
Observer at Divarty at the same as he was, and he made fun of 
him in front of other people.  The veteran recalled saying to 
himself that he wished Gaylord was dead; the next night, he 
and Taylor, one of the Bird Dog pilots took a bottle of 
whiskey with them on a routine night patrol mission, flew the 
plane into the ground and both were killed.  

A statement of the case was issued in January 2002, but a 
substantive appeal was not received within one year of the 
rating decision.  The veteran's substantive appeal (VA Form 
9) was received on January 24, 2003.  By letter dated later 
in January 2003, the RO informed the veteran that the 
substantive appeal was not timely; however, the letter would 
be considered as a request to reopen the claim for service 
connection for PTSD.  

Submitted in support of the veteran's claim was a statement 
from Dr. Barbara Rila, dated in January 2003, indicating that 
she has provided mental health services to the veteran and 
his family since the latter part of 1988.  Dr. Rila noted 
that the veteran was noted to have symptoms of PTSD.  Dr. 
Rila stated that the veteran reported onset of symptoms 
following his service in Vietnam.   

In a subsequent rating action in May 2003, the RO confirmed 
the previous denial of the veteran's claim of entitlement to 
service connection for PTSD; this determination was based on 
a finding that the evidence available did not corroborate 
that a stressful experience occurred in service, and there 
was no diagnosis of PTSD of record.  By letter, dated May 17, 
2003, the veteran was notified of the denial of his claim, 
and of his appellate rights.  The veteran did not appeal that 
determination.  

On April 4, 2005, the RO received the veteran's request to 
reopen his claim for service connection for PTSD.  Submitted 
in support of his claim was a PTSD assessment conducted by 
the Dallas VA Medical Center in March 2005.  The veteran 
reported that he lost comrades that were close to him due to 
hostile actions.  The examiner stated that results of the 
structured clinical interview revealed that the veteran more 
than met the criteria for the diagnosis of PTSD; in fact, he 
stated that the veteran had many more symptoms than required 
to make the diagnosis and he judged the condition to be 
severe.  The psychologist further noted that the veteran had 
had this condition for many years; therefore, it was chronic.  

Received in September 2005 was an excerpt from the Department 
of Defense (DOD) which confirmed two of the claimed stressors 
previously reported by the veteran, including the death of C. 
Gaylord who was a member of the 9th Infantry Division.  

By a rating action in October 2005, the RO granted service 
connection for PTSD, with an evaluation of 50 percent, 
effective April 4, 2005.  The RO granted service connection 
for PTSD based in part on the service department records 
which confirmed the reported stressors.  

In his notice of disagreement with the above decision, dated 
in April 2006, the veteran indicated that he had had PTSD 
even prior to filing his claim in August 1999.  The veteran 
indicated that he had similar symptoms in August 1999 as were 
reported in November 2004.  The veteran reported that he has 
been receiving treatment at the Vet Center since June 1990; 
he stated that he initially went to the Vet Center because he 
had become deeply depressed.  He noted that his wife had been 
attending the Vet Center for spouses of Combat Vets with PTSD 
since 1992; she had been told that he had PTSD by Dr. Rila.  
Attached was a statement from the veteran's wife, dated in 
February 2001, wherein she described his behavior and his 
treatment at the Vet Center since 1990.  

Of record is a statement from a psychologist at the Vet 
Center, M.J.M., dated in April 2006, indicating that the 
veteran reported experiencing chronic fear and feelings of 
helplessness during his entire tour in Vietnam; he has had 
difficulty adjusting to civilian life following his discharge 
from the Army.  Dr. M. stated that, although the veteran has 
been in counseling at the Vet Center intermittently since 
1990, his dysphoric affects continue to impair his social and 
occupational functioning and to restrict his quality of life.  
The diagnosis was PTSD.  

Received in November 2006 were treatment records from the 
Dallas Vet Center dated from June 1990 to July 2006.  During 
a clinical visit in January 1991, the veteran indicated that 
he had been having frequent nightmares of Vietnam, frequent 
outbursts of anger and high anxiety since the beginning of 
Desert Storm.  The assessment was PTSD symptoms.  VA progress 
notes, dated in August 1999, reflect an assessment of coping 
with PTSD through positive activities.  In September 1999, it 
was noted that PTSD symptoms were aggravated due to 
unemployment.  A November 2002 progress note stated that the 
veteran was being treated for chronic PTSD and depressive 
symptoms.  


III.  Legal Analysis-EED-S/C for PTSD.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have not been located and forwarded to VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as may be affected by the 
filing date of the original claim.  38 C.F.R. § 3.156(c).  
This regulation potentially applies in cases where the RO has 
obtained stressor verification records from the Army & Joint 
Services Records Research Center.  See Vigil v. Peake, No. 
05-3246 (U.S. Vet App. February 12, 2008).  

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the United 
States Court of Appeals for Veterans Claims noted the 
following: A claim which is "reopened" under the section 5108 
on the basis of "new and material evidence" from other than 
service department reports is essentially a new claim, rather 
than a continuation of the prior claim, and the function of 
reopening under section 5108 is to remove the statutory 
finality bar of section 7104(b).  

In contrast, where the claim is reopened on the basis of new 
and material evidence from service department reports, the VA 
has consistently treated it as a true "reopening" of the 
original claim and a review of the former disposition in 
light of the service department reports which were considered 
to have been lost or mislaid, and the award of benefits is 
made retroactive to the date of the original claim. See 38 
C.F.R. § 3.400(q)(2); VA G.C. Digested Opinion, July 17, 1984 
stating that section 3.400(q)(2) reflects "a longstanding VA 
policy treating supplemental service department reports 
correcting prior erroneous reports as providing a basis for 
an award of benefits based on the veteran's original claim."  

The Board notes that during the pendency of the veteran's 
appeal VA revised 38 C.F.R. § 3.400(q). See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  As revised, the provision of 
the previous version of 38 C.F.R. § 3.400(q) (2) concerning 
service department records was removed.  The amended 
regulation reflects the provisions of former paragraph 
(q)(1)(ii), noted above, as new paragraph (q)(2).  Otherwise, 
there are no substantive changes to 38 C.F.R. § 3.400(q) that 
have an effect on the veteran's pending claim.  

The new regulations moved the content of much of the old 
§ 3.400(q) (2) to 38 C.F.R. § 3.156(c) and added 
clarification to the definition of service department 
records.  Service department records include (i) service 
records that are related to a claimed in-service event, 
injury, or disease, regardless of whether such records 
mention the veteran by name; (ii) additional service records 
forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for 
service records; and (iii) declassified records that could 
not have been obtained because the records were classified 
when VA decided the claim. 38 C.F.R. § 3.156(c) (1).  Service 
department records do not include records that VA could not 
have obtained when it decided the claim because the records 
did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other official source.  38 C.F.R. § 3.156(c) (2).  

In this case, the veteran's claim of entitlement to service 
connection for PTSD was received on August 26, 1999.  
However, received in March 2001 (within one year of the 
rating decision) was a statement of stressors from the 
veteran, wherein he reported being assigned to the 1st 
Battalion, 11th Artillery, 9th Infantry Division; he was a 
forward observer to the Infantry Company, Liaison Officer to 
the Infantry Battalion, and the Liaison Officer to Air 
Cavalry.  The veteran also reported the death of C. Gaylord, 
in an airplane crash.  At that time, the veteran also 
reported that he had been receiving treatment at the Dallas 
Vet Center for PTSD.  

In January 2003, the veteran submitted a VA Form 9 and a 
statement from Dr. Barbara Rila, indicating that she had been 
treating him for symptoms of PTSD since 1988.  The RO treated 
this as a claim to reopen his previously denied claim, as it 
was more than a year removed from the March 2000 rating 
decision.  Following a VA examination in April 2003, which 
did not find the presence of PTSD, in May 2003, the RO 
confirmed the previous denial of the claim.  

In conjunction with his request to reopen his claim, received 
in April 2005, the veteran submitted the report of a PTSD 
assessment conducted in March 2005, which reflected a 
diagnosis of PTSD.  In addition, the RO obtained an excerpt 
from the DOD casualty database, which verified the death of 
C. Gaylord as reported in the veteran's previously submitted 
stressor statement.  As such, the RO concluded that the 
veteran's stressor had been corroborated and the veteran was 
granted service connection for PTSD, with the effective date 
being the date of the veteran's reopened claim of April 2005.  

The evidence establishes that the veteran has PTSD.  
Furthermore, clinical evaluations dated prior to the initial 
claim and shortly thereafter tended to establish that the 
veteran had PTSD at the time of the initial claim.  The basis 
for the grant of service connection was also based on the 
receipt of the excerpt from the DOD casualty database that 
corroborated the veteran's reported stressor.  The Board 
finds that the service department records would have been 
obtainable based on the veteran's initial stressor statement, 
which provided his unit, dates of the reported incidents, and 
the name of the deceased soldier.  

Accordingly, based on the acquisition of new service 
department records and that he has had PTSD since the initial 
claim, the grant of service connection for PTSD must be made 
effective back to the date of receipt of the veteran's 
initial claim for service connection for PTSD.  Therefore, an 
effective date of August 26, 1999 for the award of service 
connection for PTSD is granted.  

Lastly, there is no proof of PTSD as of April 1980.  As such, 
an earlier effective date based upon a liberalizing law or VA 
issue (the revision to the rating schedule and the addition 
of Code 9411) is not warranted.



ORDER

An effective date of August 26, 1999 for the grant of service 
connection for PTSD is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


